                                                                                       JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES – GENERAL

 Case No.       2:20-cv-05378-VAP                              Date June 30, 2021
 Title In Re Grandview Hills, LLC



 Present: The Honorable         VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE

               CHRISTINE CHUNG                                    Not Reported
                 Deputy Clerk                                     Court Reporter

   Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                 None Present                                      None Present
 Proceedings:       MINUTE ORDER DISMISSING CASE (IN CHAMBERS)


        On June 8, 2021, the Court issued an Order to Show Cause no later than June 15,
2021, why the action should not be dismissed for lack of prosecution. Plaintiffs have not
responded to the OSC. Accordingly, this action is ordered dismissed, without prejudice,
for failure to prosecute.

        IT IS SO ORDERED.




 Page 1 of 1                        CIVIL MINUTES – GENERAL          Initials of Deputy Clerk cch
